[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The motion for order of compliance (# 123) is granted.
1. Until further order of the court, which order shall be made not later than the completion of jury selection, the information disclosed in plaintiff's answers to interrogatory 1(a), (c)-(e) shall not be disseminated, shown, disclosed, divulged or transmitted by anyone to any person or organization other than the parties to this lawsuit and their respective attorneys and to any investigators and potential expert witnesses retained by the parties to this lawsuit or their attorneys and CT Page 15445 stenographic personnel with a need and obligation to see and receive the same, PROVIDED, that no such information or document shall be disseminated, shown, disclosed, divulged or transmitted to any person whatsoever, other than to the parties and their attorneys, unless and until such other person first is shown a copy of this order, reads it, agrees to be bound by its terms and to the terms of any order supplementing this order, and signifies his or her agreement by signing both pages of this order.
2. Whenever any pleading, document or motion referencing, incorporating or attaching any information described in paragraph 1 of this order is filed with the court or delivered to any judge thereof, it shall be filed or delivered under seal pending review by the court or judge and shall be marked by the party filing or delivering same "CONFIDENTIAL: SUBJECT TO COURT ORDER."
BY THE COURT
Bruce L. LevinJudge of the Superior Court